

113 S1740 IS: Department of Veterans Affairs Major Medical Facility Lease Authorization Act of 2013
U.S. Senate
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1740IN THE SENATE OF THE UNITED STATESNovember 20, 2013Ms. Landrieu introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize Department of Veterans Affairs major medical facility leases, and for other purposes.1.Short titleThis Act may be cited as the Department of Veterans Affairs Major Medical Facility Lease Authorization Act of 2013.2.Authorization of major medical facility leasesThe Secretary of Veterans Affairs may carry out the following major medical facility leases at the locations specified, and in an amount for each lease not to exceed the amount shown for such location (not including any estimated cancellation costs):(1)For a clinical research and pharmacy coordinating center, Albuquerque, New Mexico, an amount not to exceed $9,560,000.(2)For a community-based outpatient clinic, Brick, New Jersey, an amount not to exceed $7,280,000.(3)For a new primary care and dental clinic annex, Charleston, South Carolina, an amount not to exceed $7,070,250.(4)For the Cobb County community-based Outpatient Clinic, Cobb County, Georgia, an amount not to exceed $6,409,000.(5)For the Leeward Outpatient Healthcare Access Center, Honolulu, Hawaii, including a co-located clinic with the Department of Defense and the co-location of the Honolulu Regional Office of the Veterans Benefits Administration and the Kapolei Vet Center of the Department of Veterans Affairs, an amount not to exceed $15,887,370.(6)For a community-based outpatient clinic, Johnson County, Kansas, an amount not to exceed $2,263,000.(7)For a replacement community-based outpatient clinic, Lafayette, Louisiana, an amount not to exceed $2,996,000.(8)For a community-based outpatient clinic, Lake Charles, Louisiana, an amount not to exceed $2,626,000.(9)For outpatient clinic consolidation, New Port Richey, Florida, an amount not to exceed $11,927,000.(10)For an outpatient clinic, Ponce, Puerto Rico, an amount not to exceed $11,535,000.(11)For lease consolidation, San Antonio, Texas, an amount not to exceed $19,426,000.(12)For a community-based outpatient clinic, San Diego, California, an amount not to exceed $11,946,100.(13)For an outpatient clinic, Tyler, Texas, an amount not to exceed $4,327,000.(14)For the Errera Community Care Center, West Haven, Connecticut, an amount not to exceed $4,883,000.(15)For the Worcester community-based Outpatient Clinic, Worcester, Massachusetts, an amount not to exceed $4,855,000.(16)For the expansion of a community-based outpatient clinic, Cape Girardeau, Missouri, an amount not to exceed $4,232,060.(17)For a multispecialty clinic, Chattanooga, Tennessee, an amount not to exceed $7,069,000.(18)For the expansion of a community-based outpatient clinic, Chico, California, an amount not to exceed $4,534,000.(19)For a community-based outpatient clinic, Chula Vista, California, an amount not to exceed $3,714,000.(20)For a new research lease, Hines, Illinois, an amount not to exceed $22,032,000.(21)For a replacement research lease, Houston, Texas, an amount not to exceed $6,142,000.(22)For a community-based outpatient clinic, Lincoln, Nebraska, an amount not to exceed $7,178,400.(23)For a community-based outpatient clinic, Lubbock, Texas, an amount not to exceed $8,554,000.(24)For a community-based outpatient clinic consolidation, Myrtle Beach, South Carolina, an amount not to exceed $8,022,000.(25)For a community-based outpatient clinic, Phoenix, Arizona, an amount not to exceed $20,757,000.(26)For the expansion of a community-based outpatient clinic, Redding, California, an amount not to exceed $8,154,000.(27)For the expansion of a community-based outpatient clinic, Tulsa, Oklahoma, an amount not to exceed $13,269,200.3.Budgetary treatment of Department of Veterans Affairs major medical facilities leases(a)FindingsCongress finds the following:(1)Title 31, United States Code, requires the Department of Veterans Affairs to record the full cost of its contractual obligation against funds available at the time a contract is executed.(2)Office of Management and Budget Circular A–11 provides guidance to agencies in meeting the statutory requirements under title 31, United States Code, with respect to leases.(3)For operating leases, Office of Management and Budget Circular A–11 requires the Department of Veterans Affairs to record up-front budget authority in an amount equal to total payments under the full term of the lease or [an] amount sufficient to cover first year lease payments plus cancellation costs.(b)Requirement for obligation of full costSubject to the availability of appropriations provided in advance, in exercising the authority of the Secretary of Veterans Affairs to enter into leases under section 2, the Secretary shall record, pursuant to section 1501 of title 31, United States Code, as the full cost of the contractual obligation at the time a contract is executed, either—(1)an amount equal to total payments under the full term of the lease; or(2)if the lease specifies payments to be made in the event the lease is terminated before the full term of the lease, an amount sufficient to cover the first year lease payments plus the specified cancellation costs.(c)Transparency(1)ComplianceSubsection (b) of section 8104 of title 38, United States Code, is amended by adding at the end the following new paragraph:(7)In the case of a prospectus proposing funding for a major medical facility lease, a detailed analysis of how the lease is expected to comply with Office of Management and Budget Circular A–11 and section 1341 of title 31 (commonly referred to as the Anti-Deficiency Act). Any such analysis shall include the following:(A)An analysis of the classification of the lease as a lease-purchase, capital lease, or operating lease as those terms are defined in Office of Management and Budget Circular A–11.(B)An analysis of the obligation of budgetary resources associated with the lease.(C)An analysis of the methodology used in determining the asset cost, fair market value, and cancellation costs of the lease..(2)Submittal to CongressSuch section 8104 is further amended by adding at the end the following new subsection:(h)(1)Not later than 30 days before entering into a major medical facility lease, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives—(A)notice of the intention of the Secretary to enter into the lease;(B)a copy of the proposed lease;(C)a description and analysis of any differences between the prospectus submitted pursuant to subsection (b) and the proposed lease; and(D)a scoring analysis demonstrating that the proposed lease fully complies with Office of Management and Budget Circular A–11.(2)Each committee described in paragraph (1) shall ensure that any information submitted to the committee under such paragraph is treated by the committee with the same level of confidentiality as is required of the Secretary by law and subject to the same statutory penalties for unauthorized disclosure or use to which the Secretary is subject.(3)Not later than 30 days after entering into a major medical facility lease, the Secretary shall submit to each committee described in paragraph (1) a report on any material differences between the lease that was entered into and the proposed lease described under such paragraph, including how the lease that was entered into changes the previously submitted scoring analysis described in subparagraph (D) of such paragraph..(d)Rule of constructionNothing in this section, or the amendments made by this section, shall be construed to relieve the Department of Veterans Affairs from any statutory or regulatory obligations or requirements existing prior to the date of the enactment of this Act.